DENNIS, Justice,
dissenting.
I believe that Art. 1, § 13 of our state constitution assures a defendant in these circumstances the right to a sanity hearing before extradition to another state. A defendant’s right to counsel should not be rendered a meaningless formality because of an inability to understand the nature of the extradition proceeding or to assist his counsel in either waiving or challenging-extradition on the narrow grounds available in the summary proceeding. See Welkes v. Brennan, 79 A.D.2d 644, 433 N.Y.S.2d 817 (1980); Jones v. Warmuth, 272 S.E.2d 446 (W.Va.1980); Kostic v. Smedley, 522 P.2d 535 (Alaska 1974). Accordingly, I respectfully dissent.